DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/12/2020.

Information Disclosure Statement
                The information disclosure statement filed 05/08/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 02/12/2020 appears to be acceptable.
	

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 10 line recites “The wave engine of Claim 1, wherein the load controller controls a power consumption of one of a computer and a light emitting diode electrically coupled to the second electrical energy generator”, this should be read as “The wave engine of Claim 9, wherein the load controller controls a power consumption of one of a computer and a light emitting diode electrically coupled to the second electrical energy generator”; for appropriate antecedent basis from claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication number 2009/0250934 A1 to BOZANO (BOZANO).

Re: Claim 1:
BOZANO discloses:
 A wave engine, comprising:
a buoy (See Fig. 3: buoy 2’) configured to rise and fall under an influence of a body of water (See Fig. 3: 22-20);
a hollow tube (See Fig. 3: hollow tube 5) depending from the buoy (See Fig. 3: buoy 2’) and having a water ingress/egress mouth (See Fig. 3: water ingress mouth 15) at a lower end and a water discharge spout (See Fig. 3: water discharge spout  i.e. inlet of 12) at an upper end, and further comprising an interior including a wall (See Fig. 3: hollow tube 5 having an interior wall as shown) defining a water accelerating surface (See Fig. 3: ¶0014-¶0015: water accelerates along the interior wall of hollow tube 5 under pressure when pressurized by piston 4, acceleration is the result of pressurization by piston 4) adapted to eject water through the water discharge spout (See Fig. 3: pressurized water within hollow tube 5 discharges via spout 12) in response to an increasing hydrodynamic pressure (See Fig. 3: increasing hydrodynamic pressure is merely the result of pressurization of water by piston 4) within the interior of the hollow tube (See Fig. 3: hollow tube 5)  ;
a water collection reservoir (See Fig. 3: water reservoir above piston 4) in fluid communication with the water discharge spout (See Fig. 3: inlet of 12);
a first effluent pipe (See Fig. 3: effluent pip 11)  extending from the water collection reservoir to the body of water for diverting at least a portion of water collected in the water collection reservoir to the body of water (See Fig. 3: 22-20); and
a first electrical energy generator (See Fig. 3: col. 2 lines 36-38: a turbine 16 connected to an alternator for producing electric power is positioned) for converting an energy of a portion of water in the first effluent pipe (See Fig. 3: effluent pip 11)  into electrical energy (See Fig. 3: col. 2 lines 36-38).

Re: Claim 2:
BOZANO discloses:
The wave engine of Claim 1, BOZANO discloses all the limitations of claim 1, and further comprising a water turbine (See Fig. 3: col. 2 line 40: water turbine 16) configured to be rotated by a flow of water moving through the first effluent pipe (See Fig. 3: effluent pip 11), the water turbine operatively connected to the first electrical energy generator (See Fig. 3: col. 2 lines 36-38: a turbine 16 connected to an alternator for producing electric power is positioned).

Re: Claim 6:
BOZANO discloses:
The wave engine of Claim 1, BOZANO discloses all the limitations of claim 1, and that wherein the hollow tube includes a constricted section and the constricted section includes a portion of the wall defining the water accelerating surface (See Fig.3: ¶0014-¶0017: constriction section containing piston 4, water accelerates along the interior wall of hollow tube 5 under pressure when pressurized by portion containing piston 4, further acceleration is the result of pressurization by piston 4).

Re: Claim 7:
BOZANO discloses:
The wave engine of Claim 1, BOZANO discloses all the limitations of claim 1, and further comprising a one-way valve at the discharge spout (See Fig. 1:  col. 2 lines 48).


Re: Claim 8:
BOZANO discloses:
The wave engine of Claim 1, modified BOZANO discloses all the limitations of claim 1, and further comprising a second effluent pipe (See Fig. 3:   19) extending from the water collection reservoir (See Fig. 3: above piston 4) to the body of water (See Fig. 3: 22-20) for diverting at least a portion of water collected in the water collection reservoir to the body of water (See Fig. 3: diverting at least a portion of water from reservoir positioned above piston 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2009/0250934 A1 to BOZANO (BOZANO) as applied to claim 1 above, and further in view of FR 2979392A1 to FALCIMAIGNE (FALCIMAIGNE) .

Re: Claim 3:
BOZANO discloses:
The wave engine of Claim 1, BOZANO discloses all the limitations of claim 1, BOZANO discloses generating electrical energy, BOZANO is silent regarding:
wherein the first electrical energy generator comprises a magnetohydrodynamic generator configured to create a voltage by said flow of water moving through the first effluent pipe.
However FALCIMAIGNE teaches:
wherein the first electrical energy generator comprises a magnetohydrodynamic generator configured to create a voltage by said flow of water moving through the first effluent pipe (FALCIMAIGNE : See English Translation page 4 lines 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the turbine and alternator of BOZANO for the magnetohydrodynamic generator of FALCIMAIGNE, because FALCIMAIGNE teaches that this configuration provides the benefit that all parts of the generator are static and can be as robust as necessary to withstand the marine environment.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2009/0250934 A1 to BOZANO (BOZANO) as applied to claim 1 above, and further in view of U.S Publication number 2017/0164521A1 to FINN (FINN) .

Re: Claim 4:
BOZANO discloses:
The wave engine of Claim 1, BOZANO discloses all the limitations of claim 1, BOZANO is silent regarding:
further comprising a computer electrically coupled to the first electrical energy generator for utilizing the electrical energy generated by the first electrical energy generator to power the computer.
However FINN teaches:
further comprising a computer electrically coupled to the first electrical energy generator for utilizing the electrical energy generated by the first electrical energy generator to power the computer (FINN:¶0019,  ¶0038: movement of container 135 in the waves 130 of water 120 would cause wave motion power generator device 205 to generate power that can be fed be into the compute modules, data storage modules, power storage modules or any other modules that can be used in a computer system 105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BOZANA to include the teachings of FINN, since FINN teaches that this configuration provides the benefit of utilizing the electric power generated by the system to operate system computer which is economical.

Re: Claim 5:
BOZANO modified by FINN discloses:
The wave engine of Claim 4, modified BOZANO discloses all the limitations of claim 4, and further comprising a power management system for automatically managing a power usage configuration of the computer based on a rate of electrical energy generated by the first electrical energy generator (FINN: ¶0038-¶0042: discloses management system which manages power generation from power generation device  to computer system based on rate of  power generation,  since excess power is distributed elsewhere ).



Allowable Subject Matter and Prior Art

Claims 11 and 12 is allowed as closest prior art of record U.S Publication number 2009/0250934 A1 fails to disclose either alone or in combination with other prior art
Re: Claim 11: “A wave engine, including: a hollow flotation capsule  configured to rise and fall under an influence of a body of water, the flotation capsule including a water collection basin in combination with a pressurized air enclosure, the pressurized air enclosure in fluid communication with the water collection basin; a hollow tube extending from the hollow flotation capsule, the hollow tube comprising a water inlet mouth spaced from the hollow flotation capsule, and further comprising a water discharge mouth configured to discharge water from the hollow tube into the pressurized air enclosure, an effluent conduit having an inlet mouth configured to drain water from the water collection basin and an outlet mouth configured to discharge water to an environment of the wave engine” in combination with other limitations of claim 11.
Re: Claim 12: A hydrodynamic pump, including: a hollow chamber configured to float at an upper surface of a body of water and to rise and fall in response to waves passing over the body of water; a water tank included within the hollow chamber; in combination with a pressurized air container included within the hollow chamber and in fluid communication with the water tank; a hollow tube comprising a first mouth positioned within the hollow chamber and in fluid communication with the pressurized air reservoir, and further comprising a second mouth positioned outside the hollow chamber, the first mouth having a flow-normal cross-sectional area lesser than a flow-normal cross-sectional area of the second mouth” in combination with other limitations of claim 12.
Claim (s) 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 9:  “further comprising a second electrical energy generator for converting an energy of a portion of water in the second effluent pipe into electrical energy, and further comprising a load controller for steering the wave engine by controlling an electrical load of the second electrical energy generator” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information r
egarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 1, 2021